ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                        )
                                     )
Linc Government Services, LLC        )               ASBCA Nos. 58561, 58562, 58563
                                     )                          58566,58567
Under Contract Nos. W91B4N-10-C-5006 )
                    W91GDW-09-C-4001 )
                    W52P1J-10-D-0105 )
                      W91GY0-11-D-0001 )
                      W91GDW-10-C-6002 )

APPEARANCES FOR THE APPELLANT:                       Lea Carol Owen, Esq.
                                                     Ben H. Bodzy, Esq.
                                                      Baker, Donelson, Bearman,
                                                       Caldwell & Berkowitz, PC
                                                      Nashville, TN

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ Nancy J. Lewis, JA
                                                      Trial Attorney

                               ORDER OF DISMISSAL

        Appellant appealed from the failure of the contracting officer to issue decisions
on its claims under the captioned contracts. Appellant has now moved to dismiss the
captioned appeals without prejudice. The government does not oppose appellant's
request. Accordingly, the above-referenced appeals are hereby dismissed without
prejudice. Unless either party or the Board moves to reinstate these appeals within one
year from the date of this dismissal order, the dismissals shall be deemed with
prejudice.

       Dated: 29 July 2014
       I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 58561, 58562, 58563,
58566, 58567, Appeals of Linc Government Services, LLC, rendered in conformance
with the Board's Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                          2